ORDER
[¶ 1] On January 8, 1998, the Supreme Court received notification from the Honorable William F. Hodny, Judge of the District Court with chambers in Mandan, South Central Judicial District, that he would not seek reelection when his term expired at the end of this year. Under Section 27-05-02.1(4), N.D.C.C., a judicial vacancy was created by the notice.
[¶ 2] Under Section 27-05-02.1, N.D.C.C., the Court is required to determine, within 90 days of receiving notice of a vacancy, whether the office is necessary for effective judicial administration. This Court may, consistent with that determination, order the vacancy be filled, the vacant office be abolished, with or without transfer of a district judgeship if necessary for effective judicial administration, or transfer the vacant office to a judicial district in which an additional judge is necessary.
[¶ 3] Under Section 27-05-01(2), N.D.C.C., the Supreme Court is required to reduce the number of district judges to 42 before January 2, 2001. The state currently has 45 district judgeships. There are currently nine district judgeship positions in the South Central District and 1.48 full-time equivalent judicial referee positions. The weighted caseload study completed by the National Center for State Courts indicates an allocation of 9.40 judicial positions, which includes judicial referee positions, for the South Central Judicial District.
[¶ 4] After notice, a hearing concerning the vacancy in Judgeship No. 3 was held in Man-dan on February 10,1998, before the Honorable Vernon R. Pederson, Surrogate Judge, acting as a Hearing Officer under Administrative Rule 7.2. A report has been filed by Judge Pederson.
[¶ 5] Judge Pederson found: 1) If Judgeship No. 3 is abolished, leaving eight judges in the South Central Judicial District, the population per judge/referee ratio would increase from 12,473:1 to 13,786:1; 2) Caseload filings in the South Central Judicial District decreased slightly from 12,202 in 1996 to 12,033 in 1997. Civil filings remained nearly unchanged, while criminal filings declined marginally. The South Central Judicial District is the' desired venue for most asbestos litigation in the state. The Judicial District also handles 40% of the jury trials in the state. Judicial workload is also affected by filings originating with inmates at the State Penitentiary and by administrative appeals and other cases originating with state agencies located in the State Capitol; 3) Travel requirements for Judgeship No. 3 have historically been minimal; 4) All remaining judges in the district are several years from retirement and retirement plans are unknown; 5) The Morton County Courthouse, is a modem, well-maintained facility.
[¶ 6] Consultation with judges and attorneys of the South Central Judicial District *594concerning the disposition of the Mandan vacancy took place in the Supreme Court courtroom on March 3,1998.
[¶ 7] This order is based upon consideration of all information received by this Court, the reduction of the number of judge-ships required by statute, and the need for continued effective judicial services in the South Central Judicial District.
[¶ 8] When compared to other districts in the state, and considering the weighted caseload study, the caseload per judge does not compel a conclusion that retention of Judgeship No. 3 is necessary within the intent of Section 27-05-02.1, N.D.C.C.
[¶9] As the period of time before 2001 shortens and the number of positions available to vacate reduces, the ability of this Court to comply with the legislative requirement to reduce the number of judges to 42 by 2001 is more restricted. The abolition of Judgeship No. 3 is therefore necessary to comply with subsection 2 of Section 27-05-01, N.D.C.C., requiring the total number of district judges be reduced to 42 before January 2, 2001, and to heed the legislative intent to abolish judgeships through attrition rather than by abolition of occupied judgeships.
[¶ 10] IT IS HEREBY ORDERED, Judgeship No. 3 with chambers in Mandan, South Central Judicial District, is abolished.
[¶ 11] The abolition of Judgeship No. 3 is ordered with the intent and confidence the Honorable Benny A. Graff, Presiding Judge of the South Central Judicial District, together with the judges of the district, and their successors, will continue to do their best to provide, through assignment, routine, effective judicial services to the area served by Judgeship No. 3.
[¶ 12] On February 9, 1998, the Honorable John T. Paulson, Presiding Judge of the Southeast Judicial District, requested this Court to transfer Judgeship No. 3 of the South Central Judicial District to the Southeast Judicial District pursuant to 27-05-02.1(l)(c), NDCC. By Order dated February 3, 1998, following hearings, Judgeship No. 1 of the Southeast Judicial District, was abolished by a majority of this Court. The abolition of Judgeship No. 3 for the reasons stated above precludes its transfer to another district; therefore, Judge Paulson’s request is DENIED.
[¶ 13] During the pendency of this matter, the Governor of the State of North Dakota and this Court were notified Judge Hodny resigned as Judge of the District Court in the South Central Judicial District effective 5:00 p.m., March 11, 1998. While this resignation creates a vacancy for the remainder of 1998 under 27-05-02.1, NDCC, in view of the recent hearings held and the Court’s abolition of Júdgeship No. 3 of the South Central Judicial District, it is not necessary to hold additional hearings or meetings on this matter.
[¶ 14] THEREFORE IT IS FURTHER ORDERED, the abolition of Judgeship No. 3 is effective with the retirement of Judge Hodny on March 11,1998.
[¶ 15] Dated at Bismarck, North Dakota, this 10th day of March, 1998.
[¶ 16] /s/ Gerald W. Vande Walle Gerald W. Vande WaUe Chief Justice
/s/ Herbert L. Meschke Herbert L. Meschke Justice
/s/ William A. Neumann William A. Neumann Justice
/s/ Dale V. Sandstrom Dale V. Sandstrom Justice
/s/ Mary Muehlen Mating Mary Muehlen Mating Justice